 

Zhejiang Yong Xing Digital Technology Co. Ltd.

Share-holding Entrustment Agreement

 

Zhejiang Yong Xing Digital Technology Co. Ltd. (“Zhejiang”) was organized on
July 11, 2005. This entrustment agreement (hereinafter called as “this
agreement”) was signed by following parties (hereinafter called as “agreement
parties”)

 

Party A: Capital Future Development Limited (“Capital”) was lawfully established
on July 22, 2004. Capital has the right to enjoy the actual shareholder’s rights
and has the right to obtain any benefits Party B received from Zhejiang.

 

Party B: Zhengsheng Bao is a citizen of PRC, his national ID number is
________________________________. Zhengsheng Bao is the nominal holder of 10%
equity of Zhejiang.

 

I.Being as the actual investor of share-holding on behalf of the holder, Party A
has the right to enjoy actual shareholder’s rights and has the right to obtain
relevant investing income received by Party B.

II.Party A will take the full legal and economic responsibilities in association
with the acquisition of Zhejiang’s equity as well as executing the share-holding
entrustment.

III.Party A is the actual owner of Zhejiang’s equity. Party B will hold the
shares on behalf of Party A. Party B will follow Party A’s command to perform
all the relevant procedures to complete the share-holding entrustment.

IV.Any modification or cancellation for this agreement will go into effect only
after both parties have signed the written agreement. Any party can not modify
or cancel this agreement without consent of the other party. When the agreement
parties have disputes with respect to interpretation and implementation of items
of this agreement, all parties shall settle disputes through friendly
negotiation. Either party can seek arbitration to make a settlement per Hongkong
rules and law if the disputes can’t be settled through negotiation. The
arbitration locale is Hongkong.

V.This agreement is in duplicate and each party holds one. This agreement will
go into effect since Party A’s authorized representative affixes the signature
and the official seal and Party B Together affixes the signature.

 

Party A: Capital Future Development Limited (stamp)

Authorized representative:/s/ Zhenggang Wang (signature)

 

Party B: Zhengsheng Bao: /s/ Zhengsheng Bao(signature)

 

 

 

